DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the After Final filed 12/28/2021. 
The status of the Claims is as follows: 
Claims 8, 9, 28, 29, 41-48 have been cancelled;
Claims 1-20 have been withdrawn; 
Claims 1-7 and 10-20 have been amended;
Claims 1-7, 10-27 and 30-40 are pending and have been examined. 

Election/Restrictions
Claims 21-27 and 30-40 allowable. Claims 1-7 and 10-20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Invention I drawn to an Apparatus for forming a cigarette filter rod and Invention II drawn to a Method of forming a filter rod, as set forth in the Office action mailed on 03/18/2021, is hereby withdrawn and Claims 1-7 and 10-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-7, 10-27 and 30-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed releasing unit configured to one of dissolve, disintegrate, and degrade the carrier to release the microcapsule objects therefrom in conjunction with the limitations recited in Claim 21.

Andresen US 20090288667 teaches an apparatus for forming a cigarette filter rod member that includes an insertion unit  to insert a carrier (55) carrying an adsorbent material (50) where the carrier material may be dissolved, disintegrated, degraded or otherwise destroyed in situ so as to release and/or disperse or otherwise expose the adsorbent material (50) into the filter rod. (par 44)

Andressen teaches a carrier (55) in the form of a pellet or microcapsule (par 38) inserted directly into the filter rod by an insertion unit (214), and for the dissolution of the carrier/capsule to take place during the usage of the cigarette. Where the Instant Application claims a carrier that carries capsules and a releasing unit to release the capsules from the carrier prior to the capsules being inserted into the filter rod. 

The Prior Art does not teach releasing unit configured to one of dissolve, disintegrate, and degrade the carrier to release the microcapsule objects therefrom



Andressen teaches a carrier (55) in the form of a pellet or microcapsule (par 38) inserted directly into the filter rod by an insertion unit (214), and for the dissolution of the carrier/capsule to take place during the usage of the cigarette. Where the Instant Application claims a carrier that carries capsules and releasing the capsules from the carrier prior to the capsules being inserted into the filter rod. 

The Prior Art does not teach releasing the microcapsule objects from the carrier includes one of dissolving, disintegrating, and degrading the carrier to release the microcapsule objects therefrom.

Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed engaging the microcapsule objects with the carrier further comprises depositing at least a portion of the plurality of microcapsule objects into regularly-spaced troughs along a continuous corrugated member in conjunction with the limitations recited in Claim 32.

The Prior Art does not teach engaging the microcapsule objects with the carrier further comprises depositing at least a portion of the plurality of microcapsule objects into regularly-spaced troughs along a continuous corrugated member.



The Prior Art does not teach associating a rupture-facilitating device with the microcapsule objects, the rupture-facilitating device being configured to facilitate rupture of at least a portion of the microcapsule objects upon interaction therebetween.

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731